Citation Nr: 0931765	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-02 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to March 
1966; and from January 1968 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2006, a 
statement of the case was issued in January 2009, and a 
substantive appeal was received in March 2009.  This matter 
was remanded in October 2008 for further development.  

The Veteran presented testimony at a Board hearing in June 
2008.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his October 2002 claim, the Veteran checked the box to 
indicate that he did not serve in Vietnam.  However, 
subsequent contentions are to the effect that he did.  The 
Veteran contends that he spent two months (from September 
1968 to October 1968) serving in Pleiku, Vietnam.  He claims 
that Pleiku was a combat area; that it was subject to mortar 
and rocket attacks; that he incurred a bayonet wound; and 
that he was awarded a Purple Heart.  

The Veteran's DD 214 does not reflect any evidence that the 
Veteran was engaged in combat; that he was ever stationed in 
Vietnam; or that he was awarded a Purple Heart.  It states 
that his specialty was that of an engine mechanic.  In August 
2005, the National Personnel Records Center confirmed that 
the Veteran was not awarded a Purple Heart.  A performance 
evaluation from July 1968 to January 1969 (which would 
encompass the time the Veteran was allegedly in Vietnam), 
indicates that he was stationed at Dobbins Air Force Base in 
Georgia.  It indicates that his duties as an engine mechanic 
were to perform line type maintenance, engine build up, P E 
Inspections, and removing and replacing engines and accessory 
components.  

However, the record now includes what on its face appears to 
be a DD 214/215 Action Order dated January 2008 to the effect 
that the Veteran spent two months in Pleiku, Vietnam from 
September 1968 to October 1968.  Another document is a copy 
of what on its face appears to be a March 2008 DD Form 215 to 
the effect that the Veteran's DD 214 should be corrected to 
include an Air Force Good Conduct Medal, Vietnam Service 
Medal, and Air Force Longevity Service Award.  The Veteran 
submitted a March 2009 affidavit from fellow soldier, A.E.F. 
(whose DD 214 confirms that A.E.F. was stationed in Vietnam).  
A.E.F. stated that he remembers the Veteran as having been in 
Pleiku in September and October 1968; and that the area was 
under attack.  A "Chronology of VC/NVA Attacks on the Ten 
Primary USAF Operating Bases in RVN" shows that Pleiku was 
attacked on September 21, 1968; that three aircraft sustained 
damage; and that three people were wounded in action.  

In light of the inconsistencies in this case, the Board 
believes that proper action by the Air Force is necessary to 
authenticate the recently received documents and to verify 
that the Veteran was actually in Vietnam during the claimed 
time period.     

Accordingly, the case is REMANDED for the following actions:

1.  The RO should forward the following 
documents to the service department and 
request that they be authenticated and 
verified: 

     a)  the January 2008 DD214/215 
Action Order;

     b)  the March 2008 DD Form 215; 

The RO should request the service 
department to verify any service the 
Veteran had in Vietnam.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for PTSD.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.           

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

